Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J), entered August 2, 2005 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the children are neglected children and placed them in the custody of petitioner for a period of 12 months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: On appeal from a dispositional order entered upon respondents’ admission of neglect and placing the children in the custody of petitioner for a period of 12 months, respondents contend that petitioner should have investigated the biological parents of the two youngest children as possible resources and provided the results of that investigation to Family Court prior to its issuance of the dispositional order. Because the 12-month period of placement has expired, respondents’ challenge to the disposition is moot (see Matter of Taisha R., 14 AD3d 410 [2005]; Matter of Justice T., 305 AD2d 1076 [2003], lv denied 100 NY2d 512 [2003]; Matter of Nathan PP., 246 AD2d 835 [1998], lv denied 91 NY2d 813 [1998]). In any event, the *1085relief sought by respondents has been achieved in that petitioner has investigated the biological parents as possible resources and placed the two youngest children with them. Present—Scudder, EJ., Martoche, Centra, Fahey and Pine, JJ.